Citation Nr: 0006436	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  

The Board, in July and November 1998, remanded these claims 
to the RO in order to address the veteran's right of due 
process.

A hearing was conducted before a member of the Board at the 
RO in December 1997.  The veteran was notified by the Board 
that the Board member who conducted the hearing was, due to 
an extended illness, was unable to participate in deciding 
his appeal.  That Board member has since retired from the 
Board.  The veteran was asked if he desired another hearing.  
He responded in the affirmative.  Subsequently, in August 
1998 he indicated that he no longer wanted a hearing. 


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his hypertension with his service-connected PTSD.

2.  The veteran has presented no competent medical evidence 
linking his diabetes mellitus with his service-connected 
PTSD.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension as secondary to service-connected PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for diabetes mellitus as secondary to service-connected PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In a case such as this, where the determinative issue 
involves a question of medical causation, i.e., whether the 
claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the VA to find the claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Hypertension

The veteran claims that his service-connected post-traumatic 
stress disorder (PTSD) caused his hypertension.  Service 
connection is in effect for PTSD currently evaluated as 50 
percent disabling.  

A review of the evidence reflects that the veteran's service 
medical records contain no complaint or finding indicative of 
hypertension nor is it contended otherwise. 

The veteran received treatment at a private facility from 
1988 to 1994 for several disorders, including hypertension.  

A VA psychiatric examination was conducted in March 1993.  At 
that time the diagnoses included history of hypertension.  
The report did not, however, demonstrate a relationship 
between the veteran's service-connected PTSD and the 
diagnosed history of hypertension.  

A VA cardiovascular examination was conducted in June 1995.  
The clinical history indicated that he had a four year 
history of hypertension.  He was taking medication.  The 
diagnosis was hypertension. 

A hearing was conducted before a member of the Board sitting 
at the RO in December 1997.  At that time the veteran 
testified that he was under a lot of stress, both in his 
employment as a teacher as well as in his personal life.  He 
added that he had not had any health problems before he began 
to have nightmares associated with his PTSD.  The 
representative cited a particular study in the American Heart 
Journal which studied the relationship between PTSD and 
hypertension.  A copy of the study was not supplied.  

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded. Id.  

While the veteran is competent to describe symptoms 
associated with his hypertension and PTSD, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

In VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated in July 1996, the representative 
discussed and cited a 1972 and 1978 medical studies, one of 
which was previously noted in the course of the December 1997 
hearing, in support of the veteran's claims.  These studies 
deal in the percentages of individuals who have hypertension 
and a psychiatric disorder  

The Board notes that in the recent case of Wallin v. West, 11 
Vet. App. 509, 513-514 (1998), the Court found that a 
treatise, standing alone, that discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality, is sufficient to well ground a claim.  In this 
case, the Board is of the opinion that the information 
gleaned from the cited medical studies does not supply the 
Board with a "degree of certainty," under the facts of this 
case, to find the veteran's claim well-grounded.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between the hypertension and the PTSD.  
Accordingly, the claim of entitlement to service connection 
for hypertension as secondary to service-connected PTSD is 
not well grounded.

Diabetes Mellitus

Review of the veteran's service medical records do not reveal 
that the veteran had diabetes mellitus during his period of 
service.  

Various private medical treatment records dated between 1988 
and 1994 have been associated with the veteran's claims 
folder.  These records show that he was seen for elevated 
glucose beginning in 1993.  Follow-up evaluations confirmed 
the presence of diabetes mellitus.

A VA diabetes mellitus examination was conducted in June 
1995.  The clinical history shows that he was seen for 
glucosuria on a routine physical.  Follow-up confirmed the 
presence of diabetes mellitus.  The veteran was on a 1500 
calorie diet.  He did not use insulin.  The diagnosis was 
diabetes mellitus. 

During the December 1997 the veteran testified that he 
essentially believed that his diabetes mellitus disorder had 
its onset as of result of stressors which were brought about 
by his PTSD.  He added that he had not experienced any health 
problems before he began to have nightmares associated with 
his PTSD.  

The Board notes that the veteran's contentions are the only 
evidence linking the diabetes mellitus with the service-
connected PTSD.  As discussed above, the veteran is a 
layperson with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the diabetes mellitus and his 
service-connected PTSD.  See Espiritu, supra. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the diabetes mellitus and the 
PTSD.  Accordingly, the claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected PTSD is not well grounded.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for diabetes mellitus as 
secondary to service-connected PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

